Title: To Thomas Jefferson from Alexander McLean, 18 May 1805
From: McLean, Alexander
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Union Town 18th May 1805
                  
                  Some two or three years ago I received through your direction “enclosed” a letter from Lady Sophrona Hartman of the Dutchy of Brunswick—requesting you (as well as my memory serves me) to make enquiry for her Brothers Widow and Children, or himself if alive, alledging the exsistance of an estate in their favour, which she was disposed to apply to their Advantage if found—On receipt of the Letter I searched, and found the Widow and offspring—I gave as full an account of them and their connections, as I could asscertain, and transmited the same with the Lady’s letter enclosed to you,—the name of the Brother was George Frederick Charles Hartman a Serjeant in the Brunswick troops “vs” in America. We have reason to believe that the Brother was cast away on his return home—the family yet resides in Fayette County—the Widow is present while I write and is anxious to hear intelligence if any has arived—from the multiplicity of your business We cannot expect much of your time to be spent in business of this nature—If you can steal a moment to communicate (If any arival has taken place) it will oblige a needy Widow and Orphans. 
                  I have the honor to be with unfeigned regard Your Excellencies most Obt. Servant.
                  
                     Alexander Mclean 
                     
                  
               